            Case 5:18-cv-00555-XR Document 260 Filed 08/31/20 Page 1 of 3




      I N T HE UNI T ED ST AT ES WEST ERN D I ST RI CT O F T EXAS
                       SAN ANT O NI O D I VI SI O N

J O E HO L CO MBE, ET AL                            §
Plaintiffs                                          §
                                                    §
V.                                                  §   NO : 5 : 1 8 -CV-0 05 55 -XR
                                                    §        (conso li da ted ca se s)
UNI T ED ST AT ES O F AMERI CA ,                    §
Defendant                                           §

      UNOPPOSED MOTION TO EXTEND RESPONSE DEADLINE AS TO
      DEFENDANT UNITED STATES’ MOTION TO DISMISS (DKT #255)

       COMES NOW Dalia Lookingbill, individually, as guardian of the person and estate

of R.T. a minor, and as Representative of the Estate of E.G., deceased minor, Plaintiff, in

the above-referenced matter and files this Unopposed Motion to Extend the Deadline for

Plaintiff to respond to Defendant United States’ Motion to Dismiss (Dkt #255). Plaintiff

respectfully request the Court extend the deadline by seven days.

       1.       This case involves the shooting at a church in Sutherland Springs, Texas in

November 2017 by Devin Kelley. Minors R.T. and E.G were present in the church at the

time of the shooting and E.G. received fatal wounds as a result. The minors are represented

by Plaintiff Dalia Lookingbill, their maternal grandmother.

       2.       On August 21, 2020, Defendant filed a motion to dismiss the claims of R.T.,

based upon an alleged failure to exhaust administrative remedies.

       3.       Plaintiff is in need of an additional seven days to respond to the motion

lodged by the Defendant to properly brief this potentially dispositive motion. The current

response deadline is September 4, 2020, and Plaintiff requests this deadline be extended to


                                                                                          1
         Case 5:18-cv-00555-XR Document 260 Filed 08/31/20 Page 2 of 3




September 11, 2020.

        4.    Plaintiff’s counsel has conferred regarding extending the above deadline and

Defendants are unopposed to the proposed extension.

       WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff an

additional seven days to respond to the motion by Defendant as set forth above, and for

all other relief the parties may show themselves entitled.


                                          Respectfully Submitted,

                                          THE WEBSTER LAW FIRM

                                          By: /s/ Jason C. Webster
                                          JASON C. WEBSTER
                                          State Bar No. 24033318
                                          6200 Savoy, Suite 150
                                          Houston, TX 77036
                                          (713) 581-3900 (telephone)
                                          (713) 581-3907 (telecopier)
                                          filing@thewebsterlawfirm.com

                                          &

                                          THE HERRERA LAW FIRM
                                          Frank Herrera, Jr.
                                          State Bar No. 09531000
                                          Jorge A. Herrera
                                          State Bar No.24044242
                                          111 Soledad St., 19th Floor
                                          San Antonio, Texas 78205
                                          210-224-1054
                                          jherrera@herreralaw.com

                                          ATTORNEYS FOR PLAINTIFFS
                                          DALIA LOOKINGBILL, INDIVIDUALLY
                                          AND AS G UARDI AN O F T H E PE RSO N
                                          AND E S TAT E O F R.T., A MINOR AND AS
                                          REPRESENTATIVE OF THE ESTATE OF
                                          E.G., DECEASE MINOR


                                                                                          2
         Case 5:18-cv-00555-XR Document 260 Filed 08/31/20 Page 3 of 3




                          CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with opposing counsel regarding the above
amendment of the response deadline to the motion to dismiss in this case and that counsel
is unopposed to the amended date.

                                                  By:/s/ Jason C. Webster
                                                  Jason C. Webster



                             CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2020 I filed the foregoing with the Clerk of Court
and served the foregoing pleading on all counsel of record by the Court’s electronic filing
system.



                                                  By:/s/ Jason C. Webster
                                                  Jason C. Webster




                                                                                           3
